DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 15-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1).
Regarding claims 1 and 15, Fan further discloses a method comprising: 
receiving, from a server ([0373 and 0377] The communications interface 704 uses a transceiving apparatus, for example, including but not limited to a transceiver, to implement communication between the apparatus 700 and another device or communications network. The communications interface 704 may be used as an obtaining module or a sending module in a processing apparatus, another device or communication network is considered as a server, [0385] a server),  a metadata information (301 of fig. 3, [0121-0122] receiving metadata information that is used to describe a media data, [0196] the metadata information includes obtaining the MPD and the MPD includes the viewpoint position information) for an omnidirectional video presentation ([0010 and 0111]), the video presentation ([0010 and 0111]) having at least a first omnidirectional video associated with a first viewpoint ([0019] a first viewpoint, the media data corresponding to the first viewpoint, [0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data) and a second omnidirectional video associated with a second viewpoint ([0025, 0158, 0189-0191] obtain the media data corresponding to the second viewpoint). 
Fan suggests determining a first viewpoint position based on information in a timed-metadata track ([0031-0036] When a position of a viewpoint to which media data corresponding to the metadata information belongs is a viewpoint 1, [0039-0042] the viewpoint position is carried in a timed metadata track that is in the MPD and that is associated with the media data); receiving information ([0183] user click the icon of the second viewpoint) identifying a switching view ([0183] a viewpoint switching instruction) between the first viewpoint and the second viewpoint ([0177, 0183-0184]) and presenting a media data ([0191] a media data) from the first viewpoint to the second viewpoint using the identified witching view ([0191] Present the media data corresponding to the second viewpoint).  
It is noted that Fan is silent about (A) a manifest and (B) receiving, from the server, information identifying transition effects associated with respective pairs of source and destination viewpoints, including information identifying a first transition effect associated with the first viewpoint as the source viewpoint and the second viewpoint as the destination viewpoint; and presenting a transition from the first viewpoint to the second viewpoint using the identified first transition effect.
Gabriel teaches (A) a client system (818 of fig. 8) for receiving a manifest for an omnidirectional video presentation (figs. 6 and 7A and 7B, [0019] an HTTP adaptive streaming (HAS) client apparatus for receiving a first manifest file comprising metadata defining one or more playback periods for an omnidirectional or 360 video, [0065], and the manifest file includes all metadata, [0098]).
Ojiro teaches (B) receiving, from the server ([0074, 0082, 0085, and 0190] a server),  information identifying transition effects ([0158] the following effects can be obtained, [0175] it is possible to perform various transition effects such as cross fade and wipe as video effects)
associated with respective pairs of source and destination viewpoints ([0126] Note that when the viewpoint 1 that is the switching source is switched to the viewpoint 2 that becomes the switching destination, and [ 0228] the video effect is applied on the basis of the video data of the viewpoint of the switching source and the video data of the viewpoint of the switching destination) including information identifying a first transition effect ([0068] a video effect, [0228] the video effect is considered as a first transition effect, wherein the transition effect is the video effect as disclosed in [0175]) associated with the first viewpoint as the source viewpoint and the second viewpoint as the destination viewpoint ([0126] viewpoint 1 is the switching source; viewpoint 2 is the switching destination, and [0228] the video data of the viewpoint of the switching source and the video data of the viewpoint of the switching destination); and 
presenting a transition from the first viewpoint to the second viewpoint using the identified first transition effect ([0047,  0049, 0068, 0175, and 0228], [0228] the video effector 28 performs effect processing such as cross fade processing and wipe processing on the video data in a period in which the video effect is applied on the basis of the video data of the viewpoint of the switching source and the video data of the viewpoint of the switching destination to generate video data for presentation, and [0175] the cross fade processing and wipe processing is defined as the transition effect, [0231] For example, the video effector 28 outputs the video data of an effect moving image as the video data for presentation in an effect period).
Taking the teachings of Fan, Gabriel, and Ojiro together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manifest file of Gabriel and the transition effect of Ojiro into the MPD file of Fan for providing an improved compatibility with the way in which VR or spherical rendering systems process viewpoints.
2-5. (Canceled)  
Regarding claim 6, Fan further teaches the method of claim 1, wherein the timed- metadata track is identified in the manifest ([0039], see also [0127] of Gabriel), and wherein the method further comprises fetching the timed-metadata track ([0042 and 0044]).
7-8. (Canceled)  
Regarding claims 9 and 16, Fan further teaches the method of claim 1, further comprising displaying to a user a user interface ([0016, 0020, 0021, 0048]), wherein the user interface allows a user to select the second omnidirectional video based on the viewpoint position of the second omnidirectional video ([0048, 0053]).
Regarding claims 10 and 17, Fan further teaches the method of claim 9, further comprising displaying the second omnidirectional video to the user in response to user selection of the omnidirectional video ([0126]).
Regarding claims 11 and 18, Fan further teaches the method of claim 9, wherein displaying the user interface comprises: displaying the first omnidirectional video to the user (306 of fig. 4, [0178]); and displaying an indication (fig. 4, display icons) of the second omnidirectional video at a location in the first omnidirectional video corresponding to the viewpoint of the second omnidirectional video (501-506 of fig. 6).
12-14. (Canceled)  
Regarding claim 29, Fan further teaches the method of claim 25, further comprising receiving, for least one of the first and second viewpoints, information identifying an effective range of the respective viewpoint ([0053, 0083, and 0084]).  

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1) as applied to claims 1 and 15, and further in Bhuruth (US 20190287302 A1).
Regarding claims 21 and 23, Fan modified by Gabriel and Ojiro teaches the method in claim 1 and the system of claim 15, but not wherein the information identifying the first transition effect identifies a path across other viewpoints used for the transitioning from the first viewpoint to the second viewpoint.  
Bhuruth teaches wherein the information identifying the first transition effect identifies a path across other viewpoints used for the transitioning from the first viewpoint to the second viewpoint ([0010, 0115], fig. 10, a path 1005 across other viewpoints 1007 and 1004 used for transitioning from the viewpoint A and viewpoint B).  
Taking the teachings of Fan, Gabriel, Ojiro, and Bhuruth together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path across of Bhuruth into the system of Fan, Gabriel, and Ojiro to make improvements to better capture the significant moment so that the user's ability to quickly identify and edit a salient event is improved.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1) as applied to claims 1 and 15, and further in view of Lynch (US 20140002439 A1).
Regarding claims 19 and 24, Fan modified by Gabriel and Ojiro teaches the system of claim 18, except wherein the indication of the second omnidirectional video has a size based on a distance from the first viewpoint to the second viewpoint.
Lynch teaches wherein the indication of the second omnidirectional video has a size based on a distance from the first viewpoint to the second viewpoint (152 and 153 of fig. 4, 161 and 162 of fig. 5, [0048, 0050, and 0051).
Taking the teachings of Fan, Gabriel, Ojiro, and Lynch together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon size based on the distance of Lynch into the combined system of Fan, Garbrial, and Ojiro for the client's view changes to the new viewpoint at the beginning of a next scene after the change was initiated, which ensures a seamless experience to a viewpoint.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1) as applied to claims 1 and 15, and further in view of Mildrew et al. (US 20180143756 A1).
Regarding claims 20 and 22, Fan modified by Gabriel and Ojiro teaches the method of claim 1 and the system of claim 15, except wherein the transition effect is a fade-to-black effect.  
Mildrew teaches wherein the transition effect is a fade-to-black effect ([0145]).
Taking the teachings of Fan, Gabriel, Ojiro, and Mildrew together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fade-to-black effect of Mildrew into the combination system of Fan in view of Gabriel and Ojiro to facilitate smooth transitions between different representations of a 3D model in association with navigation of the 3D model.

Claims 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Lynch (US 20140002439 A1). 
Regarding claim 25, Fan teaches a method comprising: 
receiving, for an omnidirectional video presentation of a scene ([0010 and 0111], first metadata ([0028] the metadata information may further include viewpoint position information, and the viewpoint position information is used to indicate a viewpoint position, viewpoint A of fig. 1, [0031] When a position of a viewpoint to which media data corresponding to the metadata information belongs is a viewpoint 1) indicating a first viewpoint position ([0025] a first viewpoint, [0105] Positions of the viewpoint A and the viewpoint B are fixed) of a first omnidirectional video ([0114] the first media data is media data shot at the first viewpoint, [0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data) and second metadata ([0028] the metadata information may further include viewpoint position information, and the viewpoint position information is used to indicate a viewpoint position, viewpoint B of fig. 1, [0031] the viewpoint position information in the metadata information may indicate a position of a viewpoint 2 in a sphere region in which video data at the viewpoint 1 is located)  indicating a second viewpoint position ([0025] a second viewpoint, [0105]  Positions of the viewpoint A and the viewpoint B are fixed) of a second omnidirectional video ([0010] the media data may be omnidirectional media data, and the omnidirectional media data may be video data and/or audio data; 
causing display of the first omnidirectional video (306 of fig. 4, [0134] presenting the media data corresponding to the first viewpoint); and 
causing display of an icon ([0156 and 0158] icons of a first viewpoint, a second viewpoint, and a third viewpoint are totally displayed on the display interface) at a location in the first omnidirectional video corresponding to the second viewpoint position of the second omnidirectional video ([0178, 0182, and 0183] The client may present the icon of the second viewpoint at the first position that is in a presented video at the first viewpoint, and the user may switch from the first viewpoint to the second viewpoint by clicking the icon of the second viewpoint). 
It is noted that Fan does not disclose wherein the icon has a size based on a distance from the first viewpoint position to the second viewpoint position.
Lynch teaches wherein the icon has a size based on a distance from the first viewpoint position to the second viewpoint position (FIG. 4 illustrates exemplary composite image data of alternate viewpoints, 152 and 153 of fig. 4, [0041-0043] the first image bubble 152 and the second image bubble 153 were captured from different positions and/or different perspectives as different viewpoints, and the image bubble has a size based on a distance from the first viewpoint to second viewpoint as shown in figure 4).
Taking the teachings of Fan and Lynch together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon size based on the distance of Lynch into the system of Fan for the client's view changes to the new viewpoint at the beginning of a next scene after the change was initiated, which ensures a seamless experience to a viewpoint.
Regarding claim 27, Fan modified by Lynch teaches the method of claim 25, Lynch further teaches wherein the size of the icon is smaller for greater distances between the first viewpoint position and the second viewpoint position to provide a depth effect for the second viewpoint position (161 and 162 of fig. 5 illustrate the size of the icon as image bubble as disclosed fig. 4, the image bubbles 152 and 153).  
Regarding claim 28, Fan further teaches the method of claim 25, further comprising receiving, for least one of the first and second viewpoints, information identifying an effective range of the respective viewpoint ([0053, 0083, and 0084]).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Lynch (US 20140002439 A1) as applied to claim 25, and further in view of Kobayashi et al. (US 20190327425 A1).
Regarding claim 26, Fan modified by Lynch teaches the method of claim 25, Fan modified by Lynch does not teach receiving information identifying a transition effect between the first viewpoint and the second viewpoint; and in response to user selection of the icon, presenting a transition from the first viewpoint to the second viewpoint using the identified transition effect.  
Kobayashi teaches identifying a transition effect ([0005, 0054, 0058, and 0061-0062] a video transition effect) between the first viewpoint and the second viewpoint ([0055-0056] a moving image of Representation#1 and a moving image of Representation#2 of different viewpoints, and the display (that is, a viewpoint) is switched at time points t1 and t2, [0056]), and 
in response to user selection of the icon (21 of fig. 2, [0082] user switching operation. Note: Fan teaches the selection of icons of figure 4, and Bustamante teaches selecting icons 106-106-7 of figure 1), presenting a transition ([0017, 0019, 0030, 0031, 0054, and 0058] a transition moving image) from the first viewpoint to the second viewpoint using the identified transition effect ([0005, 0054, 0058, and 0061-0062] the video transition effect).
Taking the teachings of Fan, Lynch, and Kobayashi together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transition effect of Kobayashi into the MPD file of Fan and Lynch for providing an improved compatibility with the way in which VR or spherical rendering systems process viewpoints.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (US 20190306530 A1) in view of Da Silva Pratas Gabriel et al. (US 20190104316 A1) (hereafter “Gabriel”) and Ojiro et al. (US 20190387271 A1) as applied to claims 1 and 15, and further in view of Trimeche et al. (US 20100259595 A1).
Regarding claims 30 and 31, Fan modified by Gariel and Ojiro teaches claims 1 and 15. The combination of Fan, Garbriel, and Ojiro does not teach wherein the information identifying the first transition effect identifies auxiliary information applied to render intermediate views used for the transitioning from the first viewpoint to the second viewpoint.
Trimeche teaches wherein the information identifying the first transition effect identifies auxiliary information applied to render intermediate views used for the transitioning from the first viewpoint to the second viewpoint ([0026, 0027, 0040] viewpoints, [0056, 0064] the user input is summarized into specific geometry parameters that can be used to synthesize new views and or intermediate views that can be used to generate smooth transition effects between the views, [0083] an auxiliary data stream to the user equipment).
Taking the teachings of Fan, Garbriel, Ojiro, and Trimeche together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the auxiliary information to create the intermediate views of Trimeche into the system of Fan, Garbriel, and Ojiro to improve the quality of the synthesized views and to minimize the artifacts therein.

Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
The applicant argues Ojiro does not teach "receiving from the server information identifying transition effects associated with respective pairs of source and destination viewpoints, including information identifying a first transition effect associated with the first viewpoint as the source viewpoint and the second viewpoint as the destination viewpoint,"
Ojiro teaches identifying transition effects ([0175] it is possible to perform various transition effects such as cross fade and wipe as video effects) associated with pairs of source and destination viewpoints ([0126] Note that when the viewpoint 1 that is the switching source is switched to the viewpoint 2 that becomes the switching destination,  and [ 0228] the video effect is applied on the basis of the video data of the viewpoint of the switching source and the video data of the viewpoint of the switching destination) including information identifying a first transition effect ([0228] the video effect is considered as a first transition effect, wherein the transition effect is the video effect as disclosed in [0175]) associated with the first viewpoint as the source viewpoint and the second viewpoint as the destination viewpoint ([0126] when the viewpoint 1 that is the switching source is switched to the viewpoint 2 that becomes the switching destination, and [0228] the video data of the viewpoint of the switching source and the video data of the viewpoint of the switching destination); and presenting a transition from the first viewpoint to the second viewpoint using the identified first transition effect ([0047,  0049, 0068, 0175, and 0228], [0228] the video effector 28 performs effect processing such as cross fade processing and wipe processing on the video data in a period in which the video effect is applied on the basis of the video data of the viewpoint of the switching source and the video data of the viewpoint of the switching destination to generate video data for presentation, [0231] For example, the video effector 28 outputs the video data of an effect moving image as the video data for presentation in an effect period).

The applicant further argues that there is no teaching in Ojiro of "receiving from the server information identifying transition effects" that are "associated with respective pairs of source and destination viewpoints." Nor that such received information includes "information identifying a first transition effect associated with the first viewpoint as the source viewpoint and the second viewpoint as the destination viewpoint." Therefore, it also cannot be said that Ojiro teaches "presenting a transition from the first viewpoint to the second viewpoint using the identified first transition effect," identified by information received from the server with respect to "pairs of source and destination viewpoints," as claimed.
The examiner strongly disagrees with the applicant. It is submitted that Ojiro teaches receiving from the server information identifying transition effects ([0175] transition effects, fig. 8 shows the communication for receiving information from a server) that are associated with respective pairs of source and destination viewpoints ([0126] the viewpoint is the switching source and the viewpoint 2 is the switching destination). Ojiro further teaches information identifying a first transition effect ([0228] the video effect as the transition effect that is disclosed in [0175] associated with the first viewpoint as the source viewpoint ([0126 and 0228] associated with viewpoint 1 as the switching source) and the second viewpoint as the destination viewpoint ([0126 and 0228] associated with viewpoint 1 as the switching destination. Ojiro further teaches presenting a transition from the first viewpoint to the second viewpoint using the identified first transition effect ([0228] the video effector 28 performs effect processing such as cross fade processing and wipe processing on the video data in a period in which the video effect is applied on the basis of the video data of the viewpoint of the switching source and the video data of the viewpoint of the switching destination to generate video data for presentation, [0231] For example, the video effector 28 outputs the video data of an effect moving image as the video data for presentation in an effect period).

The applicant argues that these image bubbles 161- 162 "are illustrated for reference and are not actually visible in the geographic region 160." [0048] of Lynch.
The examiner strongly disagrees with the applicant. It is submitted that Lynch discloses the image bubbles 161- 162 that indicates the sizes of the image bubbles from the first to second viewpoints of the images and wherein the image bubbles 152 and 153 that indicate the first viewpoint and second viewpoint are visible on the screen as shown in figure 4 ([0041-0043]). The first image bubble 152 and the second image bubble 153 were captured from different positions and/or different perspectives as different viewpoints and the image bubbles are selected by a user for viewing the image at the perspective angle, [0003] and fig. 15 View A, View B, and View C). 
Fan discloses icons for the viewpoints are displayed on the screen display ([0156, 0158, 0178, and 0182-0183] The client may present the icon of the second viewpoint at the first position that is in a presented video at the first viewpoint, and the user may switch from the first viewpoint to the second viewpoint by clicking the icon of the second viewpoint. The click operation of the user herein is a viewpoint switching instruction) and Lynch discloses the icon size for the viewpoint position (152 and 153 of fig. 5) and further suggest the icon view A, icon View B, and Icon View C have different sizes based on the viewpoints as shown in figure 15, so Fan and Lynch are combinable to make obvious icon size for viewpoints as claimed.   

Examiner’s note: it is well known in the art that the different icon sizes are visible on the display to a user or viewer for different viewpoints as taught by Kankainen (US 20110161875 A1), the large star-shaped icon 621b and small star-shaped icon 623a of fig. 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

		Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425